Citation Nr: 0827454	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-36 131	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than November 
21, 2003, for the award of a 20 percent rating for chronic 
prostatitis.

2.  Entitlement to an effective date earlier than August 10, 
2004, for the award of a 40 percent rating for chronic 
prostatitis.

3.  Entitlement to an effective date earlier than August 10, 
2004, for the award of a 20 percent rating for cervical spine 
myofascial pain syndrome.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

5.  Entitlement to a compensable initial evaluation for 
erectile dysfunction.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
mental disorder, including anxiety and depression.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left fifth finger disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1994 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Augusta, Maine.

By the February 2005 decision, the RO granted increased 
ratings for service-connected chronic prostatitis and 
cervical spine myofascial pain syndrome.  A 20 percent rating 
was assigned for chronic prostatitis, effective November 21, 
2003.  A 40 percent rating was assigned for chronic 
prostatitis, effective August 10, 2004.  Additionally, a 20 
percent rating was assigned for cervical spine myofascial 
pain syndrome, effective August 10, 2004.  In a March 2005 
notice of disagreement (NOD), the veteran did not express 
disagreement with the ratings themselves, but rather the 
assigned effective dates.  Thus, the three earlier effective 
date issues are properly before the Board.

In the March 2005 NOD, the veteran also disagreed with other 
adverse determinations from the February 2005 rating 
decision.  The other claims included:  entitlement to a 
compensable initial rating for service-connected erectile 
dysfunction; whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a mental disorder, including anxiety and 
depression; and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a left fifth finger disability.  Thus far, the 
veteran has not been furnished a statement of the case (SOC) 
addressing any of these three issues.  These matters, as well 
as the TDIU claim, are discussed in further detail in the 
remand following the Board's decision.

(The Board notes that, in the March 2005 NOD, the veteran 
also attempted to disagree with a decision regarding a claim 
of service connection for post-traumatic stress disorder.  
However, in the February 2005 rating decision, the RO 
deferred adjudication of that claim.  Therefore, there was no 
decision to disagree with regarding PTSD at that time.)


FINDINGS OF FACT

1.  A VA treatment record, dated September 2, 2003, 
constituted an informal claim for an increased rating for 
service-connected chronic prostatitis.

2.  An increase in disability to a rating of 20 percent for 
chronic prostatitis was factually ascertainable as of January 
6, 2003.

3.  An increase in disability to a rating of 40 percent for 
chronic prostatitis was factually ascertainable as of June 
25, 2003.

4.  The veteran filed an informal claim for an increased 
rating for service-connected cervical spine myofascial pain 
syndrome on August 10, 2004.

5.  An increase in disability to a rating of 20 percent for 
cervical spine myofascial pain syndrome was factually 
ascertainable prior to August 10, 2003.


CONCLUSIONS OF LAW

1.  An effective date of January 6, 2003, for the award of a 
20 percent rating for chronic prostatitis is warranted.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.155, 3.157, 3.400, 4.115a, 4.115b, Diagnostic Code 7527 
(2007).

2.  An effective date of June 25, 2003, for the award of a 40 
percent rating for chronic prostatitis is warranted.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.155, 3.157, 3.400, 4.115a, 4.115b, Diagnostic Code 7527 
(2007).

3.  An effective date earlier than August 10, 2004, for the 
award of a 20 percent rating for cervical spine myofascial 
pain syndrome is not warranted.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.155, 3.400, 4.71a, 
Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In this case, the veteran has already been awarded service 
connection and higher ratings for chronic prostatitis and 
cervical spine myofascial pain syndrome.  The matters under 
consideration are the proper effective dates to be assigned 
for the recently assigned higher ratings.  Although the 
veteran was not sent a separate VCAA notice letter regarding 
the general criteria for effective dates after he filed his 
notice of disagreement, once the veteran disagrees with a 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuances of rating decisions and SOCs.  See 38 U.S.C.A. 
§§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 
19.29 (2007); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).

Here, the veteran received adequate notification in the 
February 2005 rating decision and a September 2005 SOC.  The 
pertinent regulations regarding effective dates were 
provided.  The veteran had meaningful participation in the 
appeal process as he submitted statements contending that an 
earlier claim was still on appeal.  Consequently, a remand 
for further notification is not necessary.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The outcome of these appeals turns on a 
determination as to the dates that claims for an increased 
rating were filed and whether a prior adverse decision became 
final.  The outcome also turns on when levels of disability 
were factually ascertainable based on evidence that has 
already been associated with the claims file.  There is no 
need for a medical examination and or opinion.  There is no 
suggestion that additional evidence, relevant to these 
matters, exists and can be procured.  No further development 
action is required.

II. Analysis

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2007).  
An exception to that rule provides that the effective date of 
an award of an increase shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. 
§ 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997).

Thus, when addressing the effective date for an award of 
increased compensation, the Board must determine when a claim 
for increased compensation was received, and when a factually 
ascertainable increase in disability occurred.  With respect 
to the first of these determinations, the Board notes that 
once a formal claim for VA benefits has been filed, a 
subsequent informal request for increase will be accepted as 
a claim.  38 C.F.R. § 3.155(c) (2007).  Generally, the 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

Additionally, VA or uniformed services medical records may 
form the basis of an informal claim for increased benefits 
where a formal claim for service connection has already been 
allowed.  38 C.F.R. § 3.157 (2007).  Under 38 C.F.R. 
§ 3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  Otherwise, in the case of evidence from a private 
physician, date of receipt of any record or report will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(2).

A. Chronic Prostatitis

The veteran originally filed a claim of service connection 
for a prostate disability in December 1998.  Service 
connection was granted by a September 1999 rating decision 
and a noncompensable (zero percent) rating was assigned.  The 
veteran did not appeal the initial rating decision.  On 
December 31, 2001 an informal claim for an increased rating 
for his service-connected prostate disability was received by 
VA from the veteran.  The veteran contends that the December 
31, 2001 claim is the date of the claim that is currently on 
appeal.  However, the Board finds that this is not the case.

After the veteran filed the claim for an increase in December 
2001, the RO adjudicated the claim by an August 2002 rating 
decision.  In that decision, the noncompensable rating for 
the prostate disability was continued.  After he was notified 
of the decision, the veteran did not appeal the decision.  
Instead, on November 7, 2002, the RO received from the 
veteran what can reasonably be construed as an informal claim 
for an increased rating for, among other things, his service-
connected prostate disability.  Although no special wording 
is required, the veteran never expressed dissatisfaction or 
disagreement with the August 2002 within one year of notice 
of the decision.  See 38 C.F.R. § 20.201 (2007).

The November 2002 claim for an increase was subsequently 
adjudicated by the Columbia, South Carolina RO in an August 
29, 2003 rating decision.  The noncompensable rating for the 
veteran's service-connect prostate disability was again 
continued by the RO.  Within one year of notification of the 
August 2003 decision, the veteran's representative submitted 
several statements from the veteran that were received by the 
RO on August 10, 2004.  Those statements cannot reasonably be 
construed as a notice of disagreement with the August 2003 
decision.

In the August 10, 2004 statements, the veteran used phrases 
such as "I am requesting [a] reevaluation [of] all of my 
service-connected disabilities;" "my service-connected 
disabilities have gotten [worse];" "I am asking for an 
increase of compensation;" and "please honor my request for 
[an] increase of my service-connected disabilit[ies]."  The 
veteran did not express dissatisfaction or disagreement with 
any earlier decision, including the August 2003 rating 
decision.  Moreover, the veteran's representative did not 
characterize the statements as a notice of disagreement in 
his cover letter.

Even with a liberal reading of the statements, the Board can 
only conclude that the August 10, 2004 statements constituted 
an informal claim for an increased rating for his service-
connected prostate disability.  Because the veteran did not 
appeal the August 2003 rating decision, it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

Thereafter, the RO adjudicated the veteran's August 2004 
claim for an increase in February 2005.  In that decision the 
service-connected disability was re-characterized as chronic 
prostatitis.  The disability rating was increased to 20 
percent, effective November 21, 2003, and to 40 percent, 
effective August 10, 2004.

Given the procedural history in connection with the chronic 
prostatitis matter, the date of receipt of claim is August 
10, 2004.  This is so, at least in respect to filings made by 
the veteran.  He simply never appealed the earlier rating 
decisions that were issued regarding his prostate disability.  
Nevertheless, the Board must consider whether, under 
38 C.F.R. § 3.157, any medical records may have formed the 
basis of an informal claim for increased benefits between the 
August 29, 2003 rating decision and the August 10, 2004 
informal claim.

Along with his August 10, 2004 claim for an increased rating, 
the veteran submitted private medical records in connection 
with his claim.  Although several of the private medical 
records pertained to treatment for the veteran's prostatitis 
and were dated prior to August 10, 2004, a claim can be no 
earlier than the date of receipt of private medical records.  
Because the private medical records were received on August 
10, 2004, they can not constitute an earlier claim for an 
increased rating.  See 38 C.F.R. § 3.157(b)(2).

On the other hand, the veteran also submitted medical records 
from the VA Medical Center in Detroit, Michigan, pertaining 
to treatment for prostatitis.  Although they were received by 
the RO on August 10, 2004, the date of outpatient treatment 
is accepted as the date of receipt of claim rather than the 
actual date of receipt of the evidence.  See 38 C.F.R. 
§ 3.157(b)(1).  Among the VA medical records was a urology 
clinic treatment record that contained evidence relating to 
the veteran's symptomatology associated with his chronic 
prostatitis.  This record was dated September 2, 2003.  In 
accordance with 38 C.F.R. § 3.157, the September 2, 2003 VA 
treatment record constitutes date of receipt of the veteran's 
claim for an increased rating for service-connected chronic 
prostatitis.

The Board turns now to the question of when a factually 
ascertainable increase in disability occurred.  An effective 
date prior to September 2, 2003 can be assigned only if the 
evidence establishes that a factually ascertainable increase 
in disability occurred sometime during the one-year period 
preceding that date.  It is important to note that, 
notwithstanding the RO's decision in August 2003, all of the 
evidence of record must be considered in determining the 
appropriate effective date to be assigned for the veteran's 
chronic prostatitis ratings.  See Hazan v. Gober, 10 Vet. 
App. 511 (1997).  That is to say, the RO's August 29, 2003 
decision does not stand as an absolute bar to the assignment 
of an effective date earlier than August 29, 2003, if the 
evidence of record, including evidence procured since the 
time of the August 2003 decision, otherwise establishes a 
factually ascertainable increase in disability prior to the 
date of the RO's decision.  Id.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  The veteran's service-
connected chronic prostatitis has been evaluated under 
Diagnostic Code 7527 for prostate gland injuries, including 
infections (prostatitis), hypertrophy (benign prostatic 
hypertrophy), and post-operative residuals.  38 C.F.R. 
§ 4.115b (2007).  Under that diagnostic code, a disability is 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  The criteria for rating each are 
found in 38 C.F.R. § 4.115a (2007), for rating dysfunctions 
of the genitourinary system.

In this instance, the medical evidence reflects that the 
veteran's predominant problem has been voiding dysfunction as 
opposed to urinary tract infections.  Voiding dysfunction is 
rated as urine leakage (to include post surgical urinary 
diversion, urinary incontinence, or stress incontinence), 
urinary frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a.  Among those conditions, urinary frequency has been 
the most disabling symptom of the veteran's voiding 
dysfunction.

For urinary frequency, a 10 percent rating is warranted for 
daytime voiding interval between two and three hours, or 
awakening to void two times per night.  A 20 percent rating 
is warranted for daytime voiding interval between one and two 
hours, or awakening to void three to four times per night.  A 
maximum 40 percent rating is warranted for daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.

The RO established an effective date of November 21, 2003, 
for a 20 percent rating for chronic prostatitis.  The rating 
was based on a VA treatment record of the same date that 
indicated that the veteran voided once per hour during the 
daytime as a result of his chronic prostatitis.  Such 
symptomatology met the criteria for a 20 percent rating for 
urinary frequency.  Even so, the same daytime urinary 
frequency was documented in a January 6, 2003 VA urology 
clinic treatment record.  Thus, it was factually 
ascertainable that the increase in disability occurred as of 
that date.  The record was dated within one year prior to the 
veteran's September 2, 2003 claim for an increase.  The 
evidence of record dated prior to January 6, 2003, shows 
symptomatology related to the veteran's chronic prostatitis, 
but not approximating the level of 20 percent disabling.  
Accordingly, an effective date of January 6, 2003, is 
warranted for the award of a 20 percent rating for chronic 
prostatitis.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. 
§ 3.400(o)(2).

With respect to the effective date of a 40 percent rating, 
the RO assigned the date of August 10, 2004, the perceived 
date of receipt of claim.  A review of the evidence reveals 
that it is factually ascertainable that the veteran's chronic 
prostatitis increased in disability to approximate the 
criteria for a 40 percent rating on June 25, 2003, the date 
he underwent VA genitourinary examination.  During that 
examination, the examiner noted that the veteran had daytime 
voiding frequency of once per half hour to one hour.  Such 
symptomatology met the criteria for a 40 percent rating for 
urinary frequency.  The VA examination report was dated 
within one year prior to the veteran's September 2, 2003 
claim for an increase.  The evidence of record dated prior to 
June 25, 2003, shows less disabling symptomatology related to 
the veteran's chronic prostatitis that did not approximate 
the criteria for a 40 percent rating.  Accordingly, an 
effective date of June 25, 2003, is warranted for the award 
of a 40 percent rating for chronic prostatitis.  See 
38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2).

B. Cervical Spine Myofascial Pain Syndrome

Similar to the chronic prostatitis claim, the RO adjudicated 
a claim for an increased rating for cervical spine myofascial 
pain syndrome by an August 29, 2003 rating decision.  In that 
decision, the RO continued a rating of 10 percent for the 
service-connected cervical spine disability.  The veteran did 
not appeal the decision and instead filed a claim for an 
increased rating for cervical spine myofascial pain syndrome 
on August 10, 2004.  By the February 2005 decision, the RO 
increased the rating to 20 percent disabling with an 
effective date of August 10, 2004.

Unlike the chronic prostatitis claim, there are no VA medical 
records dated between August 2003 and August 2004 that 
constitute an informal claim for an increased rating for 
cervical spine myofascial pain syndrome.  See 38 C.F.R. 
§ 3.157(b)(1).  The treatment records from that time period 
do not pertain to the cervical spine, but rather primarily 
for treatment for prostatitis.  Consequently, August 10, 2004 
is the date of receipt of claim.

The Board turns now to the question of when a factually 
ascertainable increase in disability occurred.  An effective 
date prior to August 10, 2004 can be assigned only if the 
evidence establishes that a factually ascertainable increase 
in disability occurred sometime during the one-year period 
preceding that date.

The veteran's service-connected cervical spine myofascial 
pain syndrome had been evaluated under Diagnostic Code 5290 
for limitation of motion of the cervical spine.  Effective 
September 26, 2003, the rating schedule for evaluation of 
that portion of the musculoskeletal system that addresses 
disabilities of the spine was revised.  68 Fed. Reg. 51454-56 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2007)).  Because the increased rating 
claim was filed after the regulation changes, only the new 
criteria apply to the cervical spine claim on appeal.

The veteran's cervical spine disability is now appropriately 
evaluated under Diagnostic Code 5237 for cervical strain.  
Under that diagnostic code, the General Rating Formula for 
Diseases and Injuries of the Spine is applicable.  The 
General Rating Formula provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 10 percent rating is warranted for 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or for the combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or for muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or for vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
for the combined range of motion of the cervical spine not 
greater than 170 degrees; or for muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less, or 
for favorable ankylosis of the entire spine.  A 40 percent 
rating is warranted for unfavorable ankylosis of the cervical 
spine.  Finally, a 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a 
(Diagnostic Code 5237) (2007).

The RO awarded an increase to 20 percent primarily based on a 
November 2004 VA examination report.  The examiner noted that 
the veteran's forward flexion of the cervical spine was 
limited to 30 degrees.  Such symptomatology met the criteria 
for a 20 percent rating because the veteran had forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees.

The evidence dated within one year prior to the August 10, 
2004, does not contain any treatment records or examination 
reports pertaining to the cervical spine.  An earlier VA 
spine examination report, dated in June 2003, documented 
forward flexion of the cervical spine to 25 degrees.  Given 
the similarity of the range of motion results in the June 
2003 and November 2004 VA examinations regarding the cervical 
spine, it is likely that the veteran had forward flexion 
limited to 30 degrees or less before the one-year period 
preceding his claim for an increase.

With consideration of the older evidence, it is factually 
ascertainable that the veteran had an increase in disability 
of his cervical spine myofascial pain syndrome earlier than 
one year before his claim for an increased rating.  
Accordingly, an effective date earlier than August 10, 2004, 
may not be assigned.  This is so because an application for 
increased rating must be received within a year of the 
ascertainable increase.  See 38 U.S.C.A. § 5110(b)(2), 
38 C.F.R. § 3.400(o)(2).  The claim was not received within a 
year.  


ORDER

Entitlement to an effective date of January 6, 2003, for the 
award of a 20 percent rating for chronic prostatitis, is 
granted, subject to laws and regulations governing the 
payment of monetary benefits.

Entitlement to an effective date of June 25, 2003, for the 
award of a 40 percent rating for chronic prostatitis, is 
granted, subject to laws and regulations governing the 
payment of monetary benefits.

Entitlement to an effective date earlier than August 10, 
2004, for the award of a 20 percent rating for cervical spine 
myofascial pain syndrome, is denied.


REMAND

The veteran believes that his service-connected disabilities 
render him unemployable.  He therefore contends that he 
should be awarded a TDIU rating.

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2007).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 60 
percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities are:  chronic 
prostatitis, rated as 40 percent disabling; cervical spine 
myofascial pain syndrome, rated as 20 percent disabling; 
lumbosacral spine myofascial pain syndrome, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
rhinitis, rated as noncompensably disabling; and erectile 
dysfunction, rated as noncompensably disabling.  The 
veteran's combined rating is 60 percent.  See 38 C.F.R. 
§ 4.25 (2007).

The veteran does not meet the criteria for consideration for 
entitlement to a TDIU rating on a schedular basis because the 
rating percentages do not satisfy the percentage requirements 
of 38 C.F.R. § 4.16(a).  Nevertheless, the veteran may be 
entitled to TDIU on an extra-schedular basis if it is 
established that he is unable to secure or follow 
substantially gainful employment as a result of the effect of 
his service-connected disabilities.  38 C.F.R. § 4.16(b).

A review of the record reveals that the veteran worked 
primarily as a truck driver after his military service.  He 
was also a student and worked in a clothing store.  It 
appears that he has been unemployed since at least December 
2002.  During VA examinations, the veteran has stated that he 
has never been fired from a job, but he stated that he has 
left jobs as a result of his service-connected disabilities.

The Board finds that further development is needed regarding 
the veteran's claim for TDIU.  In order for a veteran to 
prevail on a claim for a TDIU, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in and of 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  A VA examining physician should 
generally address the extent of functional and industrial 
impairment due to the veteran's service-connected disability.  
See Gary v. Brown, 7 Vet. App. 229 (1994).

Although the veteran has been afforded multiple VA 
examinations, no examiner has addressed the issue of 
unemployability in the context of the veteran's service-
connected disabilities.  Under these circumstances, the Board 
finds that a well-reasoned, well-supported medical opinion is 
needed from a VA examiner, addressing the question of whether 
the veteran's service-connected chronic prostatitis, cervical 
spine myofascial pain syndrome, lumbosacral spine myofascial 
pain syndrome, tinnitus, rhinitis, and erectile dysfunction 
combine to render him unemployable.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); see also Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994) (the Board has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.)  Such opinion should be based, 
in part, upon consideration of the veteran's documented 
history and assertions, to include that medical evidence 
associated with the record.

As noted in the introduction, the veteran filed a notice of 
disagreement with respect to the issues of entitlement to a 
compensable initial rating for service-connected erectile 
dysfunction; whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a mental disorder, including anxiety and 
depression; and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a left fifth finger disability.

A SOC is required when a claimant protests an adverse 
determination.  38 C.F.R. § 19.26 (2007).  Therefore, the 
issuance of a SOC is required regarding the erectile 
dysfunction, mental disorder, and left fifth finger matters 
and the Board must remand the three issues for such an 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, these issues are REMANDED for the following 
actions:

1.  Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2007) 
regarding the erectile dysfunction, 
mental disorder, and left fifth finger 
issues, unless the matters are resolved 
by granting the benefits sought, or by 
the veteran's withdrawal of the notice of 
disagreement.  If, and only if, the 
veteran files a timely substantive appeal 
should any of  these three issues be 
returned to the Board.

2.  Schedule the veteran for an 
examination in connection with the TDIU 
claim.  The examiner should review the 
claims file, take a detailed history 
regarding the veteran's employment, and 
education and vocational attainment, and 
examine the veteran.  The examiner should 
provide findings that take into account 
all functional impairments due to his 
service-connected chronic prostatitis, 
cervical spine myofascial pain syndrome, 
lumbosacral spine myofascial pain 
syndrome, tinnitus, rhinitis, and 
erectile dysfunction.  The examiner is 
requested to provide a definite opinion 
as to whether the veteran's service-
connected disabilities combine to render 
him unable to secure or follow 
substantially gainful employment 
consistent with the veteran's education 
and occupational experience.  If the 
examiner finds that the veteran's 
service-connected disabilities render him 
unable to secure or follow substantially 
gainful employment only in combination 
with nonservice-connected disabilities, 
the examiner should say so.  A complete 
rationale for the opinion provided, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, should be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim for a TDIU rating.  
Any advantageous outcome regarding the 
erectile dysfunction, mental disorder, 
and left fifth finger issues should be 
considered.  If a TDIU rating is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


